On October 23, 2001, the defendant was sentenced to twenty-five (25) years in the Montana State Prison, with ten (10) years suspended, for the offense of Criminal Distribution of Dangerous Drugs, a felony.
On November 18, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Milton Datsopolus. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The *111defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 3rd day of December, 2004.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive, by comparing the sentence with other sentences of related crimes and criminal histories in the state of Montana.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence be modified to ten (10) years in the Montana State Prison, with five (5) years suspended. The conditions set forth in the sentencing order shall be adopted.
Done in open Court this 18th day of November, 2004.
Alt. Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Alt. Member, Hon. Randal Spaulding.